 

Exhibit 10.22

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (“Amendment”), is made as of the ____
day of June, 2019 (and is effective as of June 21, 2019), by and among CONIFER
HOLDINGS, INC. (“Borrower”) and THE HUNTINGTON NATIONAL BANK (“Bank”).

RECITALS:

A.Borrower and Bank entered into a Credit Agreement dated as of June 21, 2018,
as amended by a First Amendment to Credit Agreement dated December 27, 2018
(“Agreement”).

B.Borrower and Bank desire to amend the Agreement, all as set forth below.

NOW, THEREFORE, the parties agree as follows:

1.The definitions of Revolving Credit Maturity Date and Tangible Net Worth in
Section 1.1 of the Agreement are amended to read as follows:

“Revolving Credit Maturity Date” shall mean June 19, 2020.

“Tangible Net Worth” means as of any date Net Worth less the Intangible Assets
of the Borrower and its consolidated Subsidiaries, plus the amount of
liabilities recorded on the balance sheet attributable to deferred gains from
the Adverse Development Cover, all determined as of such date.  For purposes of
this Agreement, “Intangible Assets” means the amount (to the extent reflected in
determining such Net Worth) of goodwill, patents, trademarks, service marks,
trade names, customer lists, renewal rights, copyrights, organization, and
research and/or development expenses.”

2.The following definitions are added to Section 1.1 of the Agreement to read as
follows:

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” shall mean 31 CFR § 1010.230.

“CC Reserve” shall mean Fifty Thousand Dollars ($50,000).”

3.Section 2.3(v) of the Agreement is amended to read as follows:

 

“(v)

after giving effect to such Advance, the aggregate principal amount of the
outstanding Advances plus the Letter of Credit

 



--------------------------------------------------------------------------------

 

 

Reserve, plus the CC Reserve does not exceed the Borrowing Limit; and”

 

4.Section 2.7 of the Agreement is amended to read as follows:

“2.7

Reduction of Obligations. If at any time and for any reason the aggregate
outstanding principal amount of Advances hereunder to Borrower plus the Letter
of Credit Reserve plus the CC Reserve, shall exceed the lesser of (i) the
Revolving Credit Commitment and (ii) the Borrowing Limit, then Borrower shall
immediately reduce any pending request for an Advance on such day by the amount
of such excess and, to the extent any excess remains thereafter, immediately
repay an amount of the Obligations equal to such excess. Borrower acknowledges
that, in connection with any repayment required hereunder, it shall also be
responsible for the reimbursement of any prepayment or other costs required
under the terms of the Revolving Credit Note.”

 

5.Section 2.10 of the Agreement is amended to read as follows:

“2.10

Unused Fee. From the Effective Date to the payment in full in cash of all
Advances under the Revolving Credit Note and the termination of any obligation
under this Agreement or any Loan Document on the part of Bank to extend Advances
under the Revolving Credit Note to Borrower, Borrower shall pay to Bank, an
unused fee quarterly commencing on July 1, 2019, and on the first day of each
quarter thereafter for the previous quarter. The unused fee payable to Bank
shall be determined by multiplying twenty five (25) basis points per annum times
the daily unused amount of the Revolving Credit Commitment (which shall reflect
a reduction for the aggregate undrawn face amount of all issued, outstanding and
undrawn Letters of Credit) each day during the relevant period or portion
thereof. The unused fee shall be computed in the same manner as interest is
computed in the Revolving Credit Note. Whenever any payment of the unused fee
shall be due on a day which is not a Business Day, the date for payment thereof
shall be extended to the next Business Day. It is expressly understood that the
unused fee described in this Section 2.10 shall not be refundable under any
circumstances.”

 

6.Section 8.16 is added to the Agreement to read as follows:

“8.16

Beneficial Ownership Certificate and Other Additional Information. Borrower
shall promptly provide information and documentation reasonably requested by
Bank for purposes of compliance with applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
Patriot Act and the Beneficial Ownership Regulation, if applicable.”

 

7.Sections 8.15(a) and (f) of the Agreement are amended to read as follows:

2



--------------------------------------------------------------------------------

 

 

“(a)

Borrower shall maintain as of the end of each fiscal quarter (commencing June
30, 2019) of Borrower a Tangible Net Worth of not less than $30,000,000.

 

 

(f)

Borrower shall, commencing with the fiscal quarter ending June 30, 2019, not
permit the ratio of the total Consolidated Indebtedness (excluding from the
calculation of Consolidated Indebtedness any FHLB Debt the proceeds of which
were used solely to make investments of the types permitted under Section
9.10(a) and Indebtedness under Hedging Contracts related to such Indebtedness)
to the Total Capital to exceed 0.55 to 1.00. For purposes of the foregoing
calculation, outstanding Advances shall be considered Indebtedness.”

 

8.Borrower hereby represents and warrants that, after giving effect to the
amendments contained herein, (a) execution, delivery and performance of this
Amendment and any other documents and instruments required under this Amendment
or the Agreement are within its corporate powers, have been duly authorized, are
not in contravention of law or the terms of such Borrower’s Articles of
Incorporation or Bylaws and do not require the consent or approval of any
governmental body, agency, or authority; and this Amendment and any other
documents and instruments required under this Amendment or the Agreement, will
be valid and binding in accordance with their terms; (b) the continuing
representations and warranties of Borrower set forth in the Agreement are true
and correct on and as of the date hereof with the same force and effect as made
on and as of the date hereof; (c) except as previously disclosed by Borrower to
Bank, no Event of Default (as defined in the Agreement) or condition or event
which, with the giving of notice or the running of time, or both, would
constitute an Event of Default under the Agreement, as hereby amended, has
occurred and is continuing as of the date hereof.

9.Borrower hereby waives, discharges, and forever releases Bank, Bank’s
employees, officers, directors, attorneys, stockholders and successors and
assigns, from and of any and all claims, causes of action, allegations or
assertions that Borrower has or may have had at any time up through and
including the date of this Amendment, against any or all of the foregoing,
regardless of whether any such claims, causes of action, allegations or
assertions arose as a result of Bank’s actions or omissions in connection with
the Agreement, or any amendments, extensions or modifications thereto, or Bank’s
administration of debt evidenced by the Agreement or otherwise.

10.Except as expressly provided herein, all of the terms and conditions of the
Agreement remain unchanged and in full force and effect.

11.This Amendment shall be effective as of June 21, 2019 upon (a) execution of
this Amendment by Borrower and Bank and (b) [discuss Amendment to Subordinated
Notes].

 

3



--------------------------------------------------------------------------------

 

IN WITNESS the due execution hereof as of the day and year first above written.

THE HUNTINGTON NATIONAL BANK

CONIFER HOLDINGS, INC.

 

 

 

By:By:

Andrew R. CraigBrian Roney

 

Its: Senior Vice PresidentIts:President

 

 

 

By:

Nicholas Petcoff

 

Its:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Second Amendment to Credit Agreement (16131097)

